      Case: 1:19-cv-06049 Document #: 7 Filed: 10/03/19 Page 1 of 1 PageID #:20




                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Stross,

Plaintiff(s),

v.                                                     Case No. 19-cv-06049
                                                       Judge Robert M. Dow
LFLYNN LLC,

Defendant(s).

                                            ORDER

Under Local Rule 83.14, “[a] member in good standing of the bar of the highest court of any
state or of any United States district court may, upon motion, be permitted to argue or try a
particular case in whole or in part subject to the requirements of LR83.12.” Counsel for Plaintiff
has not filed a motion for leave to appear pro hac vice as required by LR 83.14. Counsel for
Plaintiff is given until October 18, 2019 to file a motion to appear pro hac vice. If counsel’s
motion is granted, Plaintiff is advised to read the Northern District of Illinois Local Rules.
Failure to comply with the Local Rules may result in sanctions. The Court further notes that
Plaintiff must file an appearance with the Court. Under Local Rule 83.16, “[e]xcept as otherwise
provided in these rules, an appearance form shall be filed by every attorney or senior law student
who represents a party in any proceeding brought in this Court, whether before a district judge or
magistrate judge.”




Date: 10/3/2019                                     /s/ Judge Dow
